 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority of valid votes cast.'Therefore, we shall certify the Petitioneras the exclusive bargaining representative of the employees of theEmployer in the appropriate unit.[The Board certified International Association of Machinists.AFL, as the designated collective-bargaining representative of allproduction and maintenance employees employed by Rockwell Valves,Inc.,at its Sulphur Springs, Texas, plant, including machin-ists,machine operators, assemblers, tool crib attendants, shop clerksand janitors, and trainees working within the bargaining unit, butexcluding all other employees, including office personnel, executives,technical employees, engineers, metallurgists, laboratory assistants,time-study and methods engineers, professional employees, guards,watchmen, and all supervisors as defined in the Act.]2AlbsonMalleable Iron Company,104 NLRB 225;Vulcan Furniture ManufacturingCorporation,97NLRB 1116,and cases cited therein.WHEELING PIPE LINE, INC.andINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOLTSEMEN AND HELPERS OF AMER-ICA,LOCAL No. 568, AFL.Case No. 15-CA-552. January 20,1955Decision and OrderOn July 14, 1953, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices, and recommended dismissal of these allegations ofthe complaint.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions,and recommendations except insofar as they are inconsistent with thefindings, conclusions, and order set forth below.'1Member Murdock disagrees with the majority finding that the Respondent violatedSection 8(a) (1) and(3) of the Act by paying a smaller Christmas bonus in 1952 tothose strikers who had returned to work than they would have received had they not par-ticipated in the strikeHe considers significant the finding of the Trial Examiner, withwhich the majority apparently agree,that the Christmas bonus was not an integral partof the Respondent'swage structure,was not related to wages earned, and was not givenpursuant to any established agreement or commitment to the drivers.On the contrary,111 NLRB No. 43. WHEELINGPIPELINE, INC.2451.Unlike the Trial Examiner, we make no finding that the Re-spondent violated Section 8 (a) (2) of the Act.The record shows, as the Trial Examiner found, that in the summerof 1952, before the Union began its organizational activities amongthe Respondent's employees, employee Hogue asked Gentry, one ofthe Respondent's supervisors, whether a meeting could be arrangedbetween the employees and Newell, the Respondent's president, topresent certain complaints to him.Gentry suggested that a com-mittee be selected for this purpose, helped Hogue choose 12 em-ployees to serve as members of the committee, and posted a list ofthemembers on the Respondent's bulletin -board.The committeethen met with Newell and he later acted favorably on the requeststhey made.So far as the record shows, the only further activity onthe part of the committee was the calling of a meeting of the em-ployees on October 26, 1952, to consider certain new rules that hadbeen issued by the Respondent.No action was taken at this meeting,and since that time the committee has apparently been dormant.We agree with the Trial Examiner that the committee was a labororganization within the meaning of the Act.There is no evidence,however, that Newell knew of Gentry's participation in its formation;or that the Respondent contributed any further support to it or at-tempted in any way to keep it in existence.Under the circumstances,we believe that the support given to the now dormant committee, bythe Respondent at the time of its formation was too inconsequentialan infraction of Section 8 (a) (2) to require a cease and desist orderto effectuate the policies of the Act.We shall therefore dismiss the8 (a) (2) allegation of the complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Wheeling Pipe Line, Inc.,El Dorado, Arkansas, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofthe bonus appears to have been "more or less an appreciation gift"made by the Respondentto its employees at Christmas time in keeping with the Christmas spirit.In essence,itwas no different from the employee Christmas baskets distributed by the Respondentduring the same holiday period.Member Murdock does not believe that it is the concernof the Act or of the l3oaid to deal with the degree of holiday benevolence displayed byemployers to employeesThe majority agree that the Respondent did not violate the Actby failing to make any Chiistmas bonus payments at all to those strikers who did notreturn to work until after Christmas.Member Murdock believes that thisunanimousfinding logically iequires that no finding of discrimination be made because the Respondentmade more generous Christmas gifts to some employees than to others 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, Local No. 568, AFL, as the exclusive representative of allits truckdrivers, including those stationed at Helena, Arkansas, butexcluding all office and clerical employees, other employees, guards,professional employees, and supervisors as defined in the Act, withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.(b)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalNo. 568, AFL, or in any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of theiremployment.(c) Interrogating its employees concerning their membership in,or activities on behalf of, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 568,AFL, or any other labor organization, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1).(d)Threatening to shut down operations if the Union organizesits truckdrivers and soliciting strikers to abandon their concertedactivities.(e) In any other manner interfering with, restraining, or coercingits -employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local No. 568, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all ofsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Arthur Cross immediate and full reinstatement tohis former or a substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him wholefor any loss of pay suffered, in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy." -(b)Make whole John Cross, B. R. Hall, J. W. Harris, Doyle T.Helms, E. W. Lott, A. L. McMurry, John W. Vos, and Floyd L.Wages, by paying to them the difference between what they actually WHEELING PIPE LINE, INC.247received as a Christmas bonus in 1952 and what they would havereceived had their bonus been computed on the basis of seniorityacquired prior to the strike.(c)Upon request, bargain collectively with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 568, AFL, as the exclusive representative of allemployees in the appropriate unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and, ifan understanding is reached, embody such understanding in a signedagreement.(d)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employeeswho went on strike on November 6, 1952, or thereafter, dismissing, ifnecessary any person hired by the Respondent on or after that date,and make them whole, in the manner set forth in the section of theIntermediate Report entitled "The Remedy," for any loss of paywhich they may suffer by reason of the Respondent's refusal, if any, toreinstate them.(e)Upon request, make available to the Board, or its agents, forexamination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due,(f)Post at its terminal in El Dorado, Arkansas, copies of thenotice attached hereto and marked "Appendix A." 2 Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (2) of the Act, that it violated Section 8 (a) (3) by dischargingWalter Parks, refusing to reinstate John D. Hogue, C. M. Ludwig,and Petty Graham, and failing in December 1952 to pay the customary2 In the event that this Order is enforced by a decree of a United States Court of Appeals,theie shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDChristmas bonus to employees then on strike, and that it violatedSection 8 (a) (1) by paying a Christmas bonus for the year 1952.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, Ave hereby notify our employees that:WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Local No. 568, AFL, or any other labor organization, in amanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1).WE WILL NOT threaten to shut down operations if a union or-ganizes our truckdrivers or solicit strikers to abandon their con-certed activities.WE WILL NOT discourage membership in InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local No. 568, AFL, or in any other labor organi-zation of our employees, by discharging or refusing to reinstateany of our employees, or in any other manner discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organization, to join or assist Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 568, AFL, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Arthur Cross immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, andmake him whole for any loss of pay he may have suffered by rea-son of the discrimination against him. WHEELING PIPE LINE,INC.249WE WILL pay to the employees listed below the Christmas bonusthey would have received in 1952 if it had been computed on thebasis of seniority acquired prior to the strike, less such bonus asthese employees actually received in 1952:John CrossE.W. LottB. R. HallA. L. McMurryJ.W. HarrisJohn W. VosDoyle T. HelmsFloyd L. WagesWE WILL, upon application, offer immediate and full reinstate-ment to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, toall those employees who went on strike on or about November 6,1952, and make them whole for any loss of pay they may sufferas a result of our refusal to reinstate upon such application.WE WILL bargain collectively upon request with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local No. 568, AFL, as the exclusive representa-tive of all our employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement. Thebargaining unit is :All truckdrivers, including those stationed at Helena, Ar-kansas, but excluding all office and clerical employees, otheremployees, guards, professional employees, and supervisorsas defined in the Act.WHEELING PIPE LINE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the Labor Management Rela-tionsAct of 1947,61 Stat.136 (herein called the Act),was heard in El Dorado,Arkansas,from April 27 to 30,1953,pursuant to due notice to all the parties.Thecomplaint,issued on March 4,1953,amended on April 20, 1953,and furtheramended at the hearing by the General Council of the National Labor RelationsBoard,'and based on charges duly filed and served, alleged that the Respondent had2 The General Counsel and the staff attorney appearing for him at the hearing are re-ferred to herein as the General Counsel and the National Labor Relations Board as theBoard.The above-named Company is referred to as the Respondent and the ChargingParty, likewise named above,as the Union or Teamsters. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in unfair labor practices proscribed by Section 8 (a) (1), (2), (3), and(5) of the Act. In its answer, duly filed, the Respondent conceded certain factswith respect to its business operations,but denied the commission of the alleged un-fair labor practices.All parties were represented at the hearing, the General Counsel and the Respond-ent by attorneys, and the Union by field representatives.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and proposed findings and con-clusions.At the close of its case, Respondent moved to dismiss the complaint. Thismotion was taken under advisement; it is disposed of as will appear hereinafter in thisreport.Oral argument was had by the General Counsel and waived by the Respond-ent.None of the parties filed written briefs.Upon the entire record in the case, andfrom my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, having its principal office and place of busi-ness at El Dorado, Arkansas, is engaged in the transportation of petroleum and relatedproducts in Arkansas, Louisiana, Mississippi, Texas, and Tennessee. In the courseand conduct of its business in the 6-month period prior to issuance of the complaintit transported over 250,000 tons of petroleum products valued at over $2,500,000,of which 25 percent was transported in interstate commerce between the State ofArkansas and the other States named above. In the conduct of its business the Re-spondent operates some 60 motor vehicles of varying capacity under license from theInterstate Commerce Commission.On the foregoing facts, the Respondent concedes,and I find, that the Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Backgroundand sequenceof eventsPrior to the period involved in these proceedings there had been two unsuccessfulattempts to organize the Respondent's employees. In 1945, at a time when the Com-pany had 5 employees, a local of the Teamsters called a short-livedorganizationalstrikewhich lasted for only a few days and during which 2 employees remainedaway from work. In February 1951, upon petition of the International Union ofOperating Engineers, a Board-conducted election was held at the Company's termi-nal, at which, out of 92 ballots cast, 23 were for that union and 69 wereagainst.In October 1952 the Teamsters initiatedanother organizational campaign amongthe Company's drivers.The discharges of Arthur Cross and Walter Parks,an issueherein,occurred shortly thereafter.On November3, union representatives met withR.W. Newell, president of the Respondent, to request recognition.Respondent de-clined this request andsuggestedthat the Teamstersfirst file a representation peti-tion with the Board.Three days later the Union called a strike among the Re-spondent's drivers which wasstill in progressat the time of thehearing.B. Thefacts and conclusionswith respectto the alleged violations of Section 8 (a)(1) and (2)1.Employeeorganizational groupsAbout March 1952, a number of the Respondent'semployees joined together ina group which called upon Mr. Newell to request that he correct what they con-sidered inequities in the various pay scales then in effect.Newell promised that hewould consider their request and meet withthem later.In a subsequent conferencewith the men several days thereafter he told of the steps which the Company wouldtake to comply with theirrequest.Later, during the summer, John D. Hogue, one of the drivers, spoke to ArchieGentry, safety manager and supervisor, about various complaints with which theemployees were concerned and asked whether a meeting of the employees might bearrangedwith Newell.Gentry suggested that, instead of having all the employeesparticipate,a committeeof 12 to 15 should be selected for such a conference.He WHEELING PIPE LINE, INC.251obtained a list of the drivers employed by the Company and from this he and Hogueselected 12 individuals to serve as members.Gentry then posted the list of nameson a company bulletin board and shortly thereafter the committee met with Newellin his office?According to Newell, he did not establish such an employees' committee but atsome time during the summer he did tell the drivers to get together and representthemselves.He further testified that he met with the committee in July or August,that the members wanted to discuss a wage increase, that he told them he would seewhat he could do, and that a month or more later he granted the employees sub-stantially all they had asked for.Although Newell testified that he never directedany supervisor to participate in the formation of such a committee, on the otherhand, neither did he testify that he had specifically forbidden them to do so.Thetestimony as to Gentry's participation is undenied.The General Counsel alleged that the Respondent had violated Section 8 (a) (2)of the Act by dominating the formation of the latter committee.This group ofemployees unquestionably came within the broad definition of a "labor organiza-tion" as that term is used in the Act.N L. R. B. v. Kennametal, Inc,182 F. 2d817 (C. A.3);Modern Motors, Inc.,96 NLRB 964, 965, enfd. as to this point 198F. 2d 925 (C. A. 8). And the participation of Gentry at the inception of this com-mittee clearly constituted interference 3 "with the formation or administration of[a] labor organization" as that language appears in the Act.Accordingly, I findthat through this conduct of its agent the Respondent violated Section 8 (a) (2).Ibid.2.The period from October 15 to November 15a.The outset of the Teamsters' organizational campaignDuring the week of October 21, the Company issued a new book of rules and regu-lations to all its drivers.The employees were called, in small groups, to Newell'soffice where the Respondent's president and Gentry discussed the new rules withthemen.Many questions arose about the application of various provisions in thebook but the rule which aroused the greatest amount of discussion and some oppo-sitionwas one which required each driver to make a $50 deposit on the tools car-ried in his truck.On about October 22, Arthur Cross, one of the drivers, met withJohn D. Hogue and C. W. Herron, two of his colleagues, to suggest that the em-ployee committee be called to consider the new rules.Hogue agreed that he wouldpost a notice calling a special meeting of the committee on the following Sunday.Further, as a result of this meeting, Cross contacted L. C. Sanders, a representativeof the Union, who promised that he would visit Cross in El Dorado the followingweekend.In the meantime Cross discussed the matter of union organization with a numberof his fellow employees.On Sunday afternoon the employee committee met at theRespondent's terminal, with from 15 to 18 employees present.Although there wassome discussion among the committee about the new rules, no course of actionwas agreed upon, and the meeting disbanded shortly after being convened.Crossagain discussed unionization with several of those present and arranged a meetingfor them with Sanders and R. B. Bunch, the Teamsters' representatives who hadarrived in town earlier that day.Later that afternoon, the organizers met with thegroup which Cross had brought together at a point on the outskirts of El Dorado.The following evening Cross was discharged.The issues with respect to this mat-ter are considered below.The discharge of Walter H. Parks, another truckdriver,on October 29, is likewise discussed hereinafter.During the period immediately preceding the strike a number of supervisory per-sonnelmade various statements to the drivers which the General Counsel allegedwere violative of Section 8 (a) (1) of the Act. These incidents will now be con-sidered.On about October 25, as Cross was contacting his fellow employees at the ter-minal to determine how they felt about organizing a union, he stopped Hugh A.McKinney, one of the drivers, to inquire as to his attitude toward a union.McKin-ney replied that he thought the employees shouldorganize.At this moment, H. A.Kennedy, the traffic manager, walked up and joined in the subject under discussion2 The foregoing findings are based on the credited, undenied testimony of Hogue.Gentrydid not testify3 But not domination as the Board has construed Section 8 (a) (2)CfCarpenter SteedCompany,76 NLRB 670 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the statement that "Mr. Bob [Robert Newell] didn't think so, that he wouldsell out and eat chili and crackers before he'd sign the union contract." 4On about October 29, as Doyle Nichols went into the office of Rudy H. McHenry,the night dispatcher, the latter told the employee that he had originally thoughthe need not worry about Nichols supporting the Union but that Nichols had "surefooled him."The employee conceded that he favored a union.At this point CarrollDonahue and another employee entered the room.McHenry then told these em-ployees that Newell did not like unions and would not recognize one, that if theCompany were organized Newell could "put a Markel 5 man on us" and findexcusesto get rid of anyone, cut the workweek to 40 hours, and impose strict physicalexaminations which several of the employees (whom McHenry then named) couldnot pass.6J.G. Ballew testified that about October 30 Gentry called him and several otherdrivers into Newell's office to read the rule book to them.After he had finished,Gentry told the drivers that he had fired Cross a few days before because Cross"talked too much, agitated too much, [and] kept too much of a stink among themen."Gentry then asked about the Union and stated, "I guess you boys know moreabout it than I do." Ballew told the foreman he knew very little about the Union.Before concluding the meeting Gentry told the men that "if we went union . . . therewas some drivers on the job that couldn't pass the ICC exam" 7 and then namedtwo employees with physical defects who would be in this category.8On November 3, W. A. Dutton was talking with Cottrell, driver-supervisor.Cottrell asked whether Dutton was "messed up with this union business" and uponreceiving a noncommittal response, the supervisor declared, "Mr. Bob is not goingto recognize the union..He'll close up before he will. . . . We've got sometrucks and tanks already bought and Mr. Newell is holding up on those on accountof this union business."During the course of the conversation Cottrell asked ifDutton had signed a card.When the latter conceded that he had, Cottrell statedfurther that "Mr. Bob knew everything that was going on, that one of the otherdrivers was getting cards signed and was telling him who was signing these cards." 8On about the same day, or shortly thereafter, Cottrell told Leonard Jones, anotheremployee, that the employees were making a mistake in joining the Union becauseMr. Newell would never recognize it.i0Itwas undisputed that subsequent to the initiation of the strike Newell talkedwith several of the employees in an effort to induce their return to work.AboutNovember 8, Newell telephoned C. W. Herron, reminded the employee of howmuch he was losing by staying away from work, and asked that Herron return. Thelatter declined to do so as long as his fellow employees were on strike. Shortlythereafter,Newell called together four other strikers" whom he met outside theterminal entrance, told them he was anxious to get them back to work,and outlineda plan whereby they could be on hauls that would originate outside El Dorado andobviate their having to cross the picketline atthe main terminal. In addition, andcontrary to past practices, Newell offered to pay for all expenses incurred for mealsand lodgings while on the road, and further promised that if they returned he wouldendeavor to get new trucks for their use. The version of the employees as to theseconversations with Newell was uncontradicted and, at the hearing, Newell conceded4 The foregoing is based on the credited, undenied testimony of McKinney.AlthoughKennedy testified at the hearing, he was asked no questions with respect to McKinney'stestimony5Markel, as an agent for the Company's insurance carrier, had inspectors make periodicroad reports on all the drivers.These were submitted to both the Respondent and theinsurance companye The foregoing findings are based on the credited, uncontradicted testimony of Donahueand NicholsMcHenry testified at the hearing but at no point denied thetestimony ofthese employees as to this incident.7The physical fitness examination required by the Interstate CommerceCommission oftruckdrivers for an interstate carrier.8 The foregoing is based on the credited, undenied testimony of BallewAs noted earlier,Gentry did not testify.8 The quotations in the foregoing paragraph are from the credited, undenied testimonyof Dutton.Cottrell,who testified at the hearing, frankly conceded that Dutton's versionof their conversation was substantially correct.10This finding is based on the credited testimony of Jones.Cottrell testified thatalthough he could not recall such a conversation that "I wouldn't say thatI did not havethat conversation "n J. G. Ballew, Arnold Kennedy, E. W. Lott, and J. W. Harris. WHEELING PIPE LINE, INC.253that if there was a law against an employer's soliciting strikers to return to work hehad violated it.b.Concluding findingsThe statements of supervisory personnel, such as Kennedy, Gentry, McHenry,and Cottrell, that if the employees were organized the Respondent would cut downon the maximum hours, and impose more difficult physical requirements and workingrules and, further, that Newell would cancel orders for new equipment and shutdown operations rather than recognize a union, all came within the proscriptionsof Section 8 (a) (1) of the Act. It was likewise a violation of that same statu-tory provision for Gentry and Cottrell to inquire as to the union activities and sym-pathies of the drivers(Syracuse Color Press, Inc,103 NLRB 377) and similarly aviolation for Cottrell to tell an employee that one of the purported organizers was,in fact, making regular reports to Newell on the names of those who signed cards.Finally, it was also violative of Section 8 (a) (1) for the Respondent to solicit thereturn to work of individual strikers by oral appeals and promises of benefit, sinceat the time, as found,infra,the Union was the majority representative, and suchaction had the necessary effect of undermining its authority.Sam'l. Bingham's SonMfg. Co.,80 NLRB 1612, 1613-1614.C. The request to bargain and its aftermath1.Meeting of the partiesOn November 3, Bunch and Sanders called on Newell. Bunch opened the meet-ing with the statement that his Union represented a majority of the truckdriversand desired an opportunity to work out an agreement with the Company. Respond-ent's president thereupon telephoned his attorney to request advice in the matterand after completing this call told the union agents that he had been advised theywould have to follow the regular procedure in connection with a Board electionbefore the Company need recognize them. Bunch replied that this was unnecessarysince an electionwould only be held to prove that the Union represented a majoritywhereas he and Sanders were prepared to prove that fact immediately.There wassome further conversation about the question of an election, during which, ac-cording to Newell, Bunch declared, "To hold an election is like handing you a clubto beat me in the face with."Newell's testimony in this connection was corrob-orated by Kennedy who heard the entire conversation. Sanders did not recall hear-ing Bunch make this remark. Bunch himself did not testify. It is my conclusionthatNewell's recollection as to this phase of the conversation was the more accu-rate and I so find.Whether the Union actually had authorization cards from amajority of the employees on this date is a question that is resolved hereinafterin this report. I am convinced that at the meeting of the parties on November 3,neither Sanders nor Bunch actually referred to the number of cards which theyhad obtained or presented them to Newell for his inspection.On the other hand,Sanders credibly testified that he and his colleague offered to prove that theyrepresented a majority but that Newell declared he would be satisfied only with anelection.Moreover, Newell conceded that during this conference he did not askthe union representatives to prove their majority.He further testified that it was hisbelief that only by a secret election could the preference of the employees be de-termined fairly.2.The strikeThe union members held a meeting on the evening of November 5, at whichthe employees present voted to strike in the event Newell rejected any further over-tures for recognition.Pursuant to this directive, Sanders telephoned Newell to askifa peaceful settlement was possible.Newell reiterated that he would meet withthe Union only if it won an election. Sanders then told him that the employees hadvoted to strike if their request for recognition was rejected.Newell expressed thehope that the men knew what they were doing and closed the conversation. Thestrike began on the morning of November 6 and a picket line was established aboutthe terminal.At the time of the hearing it was still in progress.One of the factual issues in the case was whether a majority of the drivers joinedin the strike.Early in the hearing Newell testified that only a minority had quitwork; according to him, a total of 40.Later, it was stipulated by the parties that38 named employees had done so. The General Counsel offered testimony to provethat three others, Ben Stewart, A. L. McMurry, and Bernard S. Carter were, infact, on strike.There was credible testimony from both Dutton and Sanders that 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcMurry had joined in the strike for several days and Newell conceded that thisemployee remained away from work for a short while.On these facts it is myconclusion that McMurry participated in the strike.This is not the case, however,with respect to either Stewart or Carter.Two witnesses, McKinney and Dutton,testified that Stewart was on the picket line for a few minutes on the morning thestrike began.Stewart, however, credibly testified that he had not joined in thestrike, that on the morning of November 6 his wife was ill, that he had gone to theterminal entrance to meet Cottrell, a close personal friend, and there arrange forCottrell's wife to care for Mrs. Stewart, and that he had subsequently talked withNewell to explain his absence from work that morning.His testimony was cor-roborated by both Cottrell and Newell.Carter was off work from November 7to about November 11.However, from the credible testimony of Carter, Cottrell,and Newell, it appears that Carter returned from a haul on Friday with his truckin need of repairs, that he informed Newell at the time that he was not on strike andthat as soon as his truck was serviceable he immediately returned to work. In thelight of these circumstances it is my conclusion that neither Carter nor Stewartjoined in the strikeThe total on strike, therefore, did not exceed 39.D. The issues with respect to the alleged discriminatory discharges; conclusionswith respect thereto1.Arthur CrossThe General Counsel alleged that the Respondent discharged Cross to discouragethe unionization of its truckdrivers; the Respondent averred that he was discharged forcause, as Newell testified, on the ground that he was constantly dissatisfied and en-gaged in "unnecessary talking."Respondent first hired Cross as a truckdriver in 1949.After working only a shortwhile he voluntarily quit. In June 1950, he returned to the Respondent's employand remained there until dismissed on October 27, 1952.Cross credibly testified thatduring the period of his employment he had never been reprimanded.12As noted above, throughout the week of October 21, Cross was most active in hisefforts to organize the truckdrivers.On one occasion he discussed his activities withone of the supervisors.This was on the evening of October 25, while making a shorttrip with Cottrell.The foreman told him that the Company had some new trucks onorder and that Cross would be in line for one if he wanted new equipment.At onepoint the conversation turned to the question of labor unions and Cottrell declaredthat he felt the drivers would be better satisfied if they were organized.Crosstold his foreman that at the very time he was trying to organize the drivers and thatthematter would probably be decided at an employee meeting scheduled for thefollowing afternoon.13The next day Cross met with the union representatives andspent several hours going about the town with them as they contacted employees.That afternoon he continued his organizational efforts at the meeting in the terminalwhere he distributed cards and urged the drivers present to meet with Sanders andBunch that evening.That night Cross attended the Teamsters' meeting and thefollowing morning, prior to his departure from the terminal, he contacted severalmore employees whom he urged to join the Union.Upon returning from his trip that day Cross was summoned into the president'soffice.There Newell asked him several questions concerning dissatisfaction Crosshad expressed during the previous week about the new rules, and then told him thathe was being discharged immediately, as Newell told him, because "You talk toomuch."Newell conceded that Cross' work had been satisfactory throughout theperiod of his employment and assured Cross of a good reference for any subsequentjob he might seek.Newell then paid him off with a personal check.Newell testified that he decided upon this course of action when McHenry toldhim that morning that he could endure Cross no longer and that Newell would haveto decide between keeping him or Cross.McHenry gave substantially the same ac-count, testifying that he had found Cross' practice of constantly complaining aboutworking conditions so irritating a habit that he could not tolerate it any further andhad decided on October 27 to recommend Cross' discharge because of his "generalgriping, dissatisfaction, disagreeable and all.. .... The Respondent offered several12IIe conceded that on one occasion, about 8 or 9 months before his discharge, a fore-man had told him that he was hard on equipment. This conversation, however, had notbeen followed by any disciplinary action or subsequent reprimandla The foi egoing finding is based on the credited, uncontradicted testimony of Cross.Cottrell was asked no questions as to this conversation. WHEELING PIPE LINE, INC.255witnesses to substantiate the allegation that Cross had a propensity to engage in end-less complaining.On the other hand, the same witnesses testified that this wasno latter day development.According to McHenry, throughout the entire periodthat he was night dispatcher he noted very little difference in Cross' proclivities inthis regard.William I. Stockman, another of Respondent's witnesses on this point,and one who had known Cross for many years, testified that he had always been "moreof a complainer."McHenry testified that he had discussed Cross' tendencies with Newell oncebefore, but McHenry was able to recall few details of the occasion or whether any-thing was ever done as a result of this discussion.Although at the outset of thehearing Newell had given Cross' complaining as the sole cause for his dismissal,later the Respondent offered testimony about an instance when Supervisor Kennedyreported that the operating expenses on Cross' equipment were abnormally high andalso anoccasion when some company tools had been found in his car.These inci-dents, however, had taken place many months before Cross' dismissal and there wasno testimony that the Respondent had ever warned or reprimanded the employeeabout either of them.According to Newell's testimony he knew nothing of Cross' union activities untilafter the strike began and the latter appeared on the picket line.He further testi-fied that he could not recall being at the terminal on the afternoon of October 26when the employees were holding their meeting.On the other hand, two witnesses 14credibly testified that Newell was present in his office at the terminal that afternoonand at one point during the hearing Newell stated that in the week preceding Cross'discharge, "I think we knew there was some union activity going on." In additionthere is in the record the undenied testimony that Cross had revealed his organiza-tional plans to Cottrell on October 25, and that later that same supervisor told anemployee that "Mr. Bob knew everything that was going on, that one of the otherdriverswas getting cards signed and was telling him who was signing thosecards."In view of the foregoing, and the further fact that, among the drivers, Crosswas the principal union proponent in the week prior to October 27, it is my con-clusionthat Newellwas awareof Cross' activity before he discharged him.Only 2 days before his dismissal Cottrell assured Cross that in the near futurehe would be in line for certain new equipment, then on order. Since this wouldenable Cross to earn more money 15 it was hardly an indication that up to thatpoint his supervisor considered Cross a troublesome employee.At the hearing,Newell described him as "a good worker" and added, "I didn't have anythingagainsthim only that talking."There may have been some basis for the Respondent to con-sider Cross a malcontent.On the other hand, it is apparent that his characteristicshad never been a subject of concern or reprimand until he became active on behalfof the Teamsters.16 In the light of the foregoing and particularly because of:(1)The precipitate manner in which his discharge was effected; (2) the uncon-vincing nature of the reasons which the Company offered for this action; and (3) theRespondent's knowledge of his union activities, it is my conclusion, and I find, thatthe real motivation for Cross' summary dismissal was his participation in concertedactivities, and a desire on the Respondent's part to thwart the organizational move-ment in itsformative stages.N. L R. B v. Link-Belt Co.,311 U. S. 584, 589-90;N. L. R. B. v. Fisher Governor Co.,163 F. 2d 913, 914-5 (C. A. 8); andN. L. R. B.v.Glenn L. Martin-Nebraska Company,141 F. 2d 371, 374 (C. A. 8). By suchconduct the Respondent violated Section 8 (a) (3) and (1) of the Act.2.Walter H. ParksThis employee was discharged on October 29. Prior to that time he had beena truckdriver in the Respondent's employ for approximately 18 months.Accordingto Newell, Parks was discharged for speeding.Parks conceded that, while driving a company truck several weeks prior to hisdismissal,he had been apprehended by a traffic patrol some distance from El Doradoand charged withspeeding.He also conceded that, some months before, he had14 John D. Hogue and Carroll D Donahue15Newell testified that since the drivers' pay was based to some extent on mileage cov-ered, new equipment, being less subject to breakdowns, would offer an advantage to theemployee16CfN L. R B v Electric City Dyeing Co.178 F. 2d 980, 983 (C. A 3), where thecourt observed in a similar case that, insofar as the respondent there was concerned, theemployee's attitude and conduct "apparently became intolerable only after he had joinedthe union " See also,N L R B v Whiten Machine Works,204 F 2d 883 (C. A 1). 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen involved in a similar traffic violation for which he had paid a small fine.Ac-cording to Parks, he had never been warned or reprimanded in connection withthese matters prior to his discharge.Newell on the other hand, credibly testified that in September, on learning ofParks' first traffic violation, he admonished him for "fast and careless" driving, andlaid him off for a week. Parks conceded that he had not worked for several daysin September, but denied that he was laid off for disciplinary reasons and claimedinstead that at the time he was waiting to be assigned to another truck. Parks' ex-planation for not working during that period, however, was quite lacking in candorand most unpersuasive to the Trial Examiner.It isdifficult to ascribe any significance to Parks' union activity.The employeesigned an authorization card but took no active part in the organizational cam-paign.Parks himself testified that he had not persuaded any of his coworkers tosignauthorization cards.On the single occasion that he had talked about thematter with two other drivers he learned during the course of the conversation thatthey had already signed cards.Prior to his discharge he had been disciplined forspeeding and warned that another offense would result in dismissal.Newell crediblytestified that it was not until October 29 that he discovered that Parks had paid asecond fine for speeding and that as soon as he learned of the incident he concludedthat Parks should be dismissed.17 In view of these facts, I conclude and find thatParks was discharged for cause and that the General Counsel failed to sustain theburden of supporting by a preponderance of the evidence his allegation that Parks'dismissal was discriminatory.E. The issues with respect to the alleged violation of Section 8(a) (5);conclusionswith respect thereto1.The appropriate unitThe parties stipulated that all truckdrivers of the Respondent, excluding super-visors and other employees, constitute an appropriate unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of the Act.The Respondent'sprincipal terminal is located at El Dorado. In addition, it has others in Arkansasat Stuttgart,Magnolia, 18 and Helena and one at Shreveport, Louisiana.Only thestatus of the Helena drivers was questioned at the hearing, the General Counsel con-tendingthat they should be excluded from the unit, the Respondent that they shouldbe included.The Helena terminal, located 256 miles from El Dorado, is operated by oneFrank H. Thompson under an agreement with the Respondent whereby Thompsonsupplies the trucks and supervision in return for a percentage of the gross income.Pursuant to this agreement, Thompson purchased 3 truck tractors and 3 tanktrailers fromWheeling 19 in June 1952.The agreement further provided thatWheeling"allocate[toThompson] ... a sufficient number of qualified licenseddrivers for the operation of said equipment,said drivers . . . to remain at all timesemployees of Wheeling, and remain on Wheeling's payroll, and to remain underWheeling direction, supervision, and control."[Emphasis supplied.]Respondentmaintains all payroll records for the Helena drivers at its headquarters in El Doradoand from this central office pays the same wages to the Helena drivers as it doesto drivers at all of its other terminals, as well as making all deductions from theirearnings such as those for social security and withholding taxes.All trucks andtrailers used by Thompson are registered and licensed by the Respondent with theArkansas Public Service Commission to which regulatory body the Respondent isfully responsible, under its agreement with Thompson, for all phases of the Helenaoperation.All trucks and equipment used by Thompson bear the name "WheelingPipe Line Company" and the Respondent pays all taxes, insurance premiums,and vehicle license and permit fees.Thompson sends to the Respondent daily17 Although the General Counsel presented testimony that in at least one other case inthe preceding 2 years the Respondent had ignored the fact that an employee was involvedin a traffic violation, the Respondent offered uncontroverted evidence that, during thefall of 1952, when the Company learned from its insurance carrier that two other em-ployees were involved in speeding offenses they were dismissed summarily.19 This appears to have been a temporary base19 The agreement had no provision on specific payments for the truck tractors otherthan a clause providing that Wheeling "deduct from compensation due Thompson . .payments as and when required to be made by Wheeling on said purchase price " WHEELING PIPE LINE, INC.257receipts covering products delivered and the latter does all billing and collectingfor such deliveries from its headquarters in El Dorado 20From the foregoing it is apparent that although the Helena drivers are not underthe immediate direction of the Respondent, they are subject to a very high degree ofcontrol and supervision by the Company's El Dorado headquarters, and are, in fact,employees of the Respondent.FlintOilCompany,88NLRB 634, 635-636;Standard Oil Company (Indiana),81NLRB 1381, 1382-1384;O. Z. Hall MotorsInc.,94 NLRB 1180, 1181-1182.21 For this reason, and because their work andworking conditions are the same as those for all other drivers employed by theRespondent, it is my conclusion that the Helena drivers should be included in theunit.2.The refusal to bargainOn November 3, as noted above, Sanders and Bunch called on Newell to requestrecognition for their Union on the ground that it represented a majority of theRespondent's employees.The Respondent declined to grant the request and sug-gested that the union representatives petition the Board for an election.The Gen-eralCounsel alleged that at the time the Union did, in fact, represent a majorityof the employees and that the failure of the Respondent to treat with the Union asthe designated representative of the employees was an unfair labor practice.The parties stipulated that during the period in question there were 81 22 truck-drivers on the payroll in the unit found above to be appropriate.They furtherstipulated that 43 authorization cards bearing dates from October 26 to November2,were signed on or about the dates they bore. In addition, 5 other cards bearingsimilar dates were received in evidence, thus making a total of 48 cards signed priortoNovember,23 and more than a majority of the employees in the unit foundappropriate.From the above it is apparent that on November 3, when Sanders and Bunchmet with Newell, the Teamsters represented a majority of the drivers. It is undis-puted that the Respondent did not, either then, or later, recognize or deal with theUnion as requested.Throughout that period and to the present the Respondent'sposition has been that until the Union won a representation election the Act imposedon it no obligation to recognize or bargain with the Teamsters.In the event an employer has an honest doubt as to the Union's purported ma-jority, or the unit which the Board would find appropriate, it is well settled that hemay insist on a formal representation proceeding and a Board-conducted election toresolve such doubt before being obligated to bargain.N. L. R. B. v. Jackson Press,Inc.,201 F. 2d 541 (C. A.7); Joy Silk Mills, Inc.,85 NLRB 1263, enfd. as mod.,185 F. 2d 732 (C. A., D. C.), cert. denied 341 U. S. 914. On the other hand, sucha position on the part of an employer is not tenable should the evidence developthat he did not entertain any real doubts of the Union's majority and that his in-sistence on certification was motivated largely by a desire to gain time to destroy theUnion's support.N. L. R. B. v. W. T. Grant Company,199 F. 2d 711 (C. A. 9),cert. denied 344 U. S. 928;N. L. R. B. v. Star Beef Company,193 F. 2d 8 (C. A. 1);N. L. R. B. v. Ken Rose Motors, Inc.,193 F. 2d 769 (C. A.1) ; Smith Transfer Co.v.N. L. R. B.,204 F. 2d 738 (C. A.5); Stilley Plywood Company, Inc.,94 NLRB932, 968, enfd. 199 F. 2d 319 (C. A. 4), cert. denied;Everett Van Kleeck and Com-pany,Inc.,88 NLRB 785, enfd, 189 F. 2d 516 (C. A2); Globe Products Corpora-tion,102 NLRB 278; E.H. Sargent and Co.,99 NLRB 1318, 1322-1324.Mr. Newell testified that he declined to recognize the Union upon the request ofSanders and Bunch because he did not believe it represented a majority of the em-ployees and because he felt that a secret election was the only fair manner in whichthe desire of the individual employees could be determined. In support of this posi-tion,Respondent seems to rely, in part, upon the fact that shortly after the unionrequest for recognition, the Teamsters called a strike in which no more than 39 em-20The parties to the agreement may terminate it for cause or on 30 days' notice.21 Sinclair Refining Company,93 NLRB 1115, 1117-1118 ,The Dispatch Printing Com-pany, Incorporated,93 NLRB 1283; andNehi Bottling Co, Inc.,101 NLRB 68, cited bythe General Counsel in oral argument to support his contention that the Helena driversare employees of an independent contractor are plainly distinguishable on their facts.22 This figure includes the drivers at HelenaIt does not include Arthur Cross.23 This tabulation does not include the card of Walter Parks, signed on October 27,because, as found above, by November 3, he had been discharged for causeThe card ofArthur Cross, however, is included in the tally of 48 since it has been found that his dis-charge was discriminatory and as a result, he remained an employee within the meaningof the Act. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, and less than a majority in theunit,responded.The Board, however, hasheld that neither participation in strike activities,24 northe nonparticipation in suchactivities,25 isdeterminative of the question as to the number of employees whom aunion represents.More important in connection with the question as to the fairnessand good faith of the Respondent in the present situation is the fact that within thepreceding 2 years the Company had experienced a somewhat similar situation. InOctober 1950, the International Union of Operating Engineers had claimed that itrepresented a majority of the Wheeling employees and had filed a representationpetition supported by 48 authorization cards.When an election was held, however,out of 92 eligible voters only 23 voted for the Operating Engineers and 69 votedagainstit.Significantly, the losing party filed no objections to the election and didnot question the conduct of the Respondent in the preelection period.The absenceof an antiunion history in previous years and the Respondent's experience with theOperating Engineers within the preceding 24 months all lend great weight to theCompany's contention that it was entitled to a Board-conducted election withouthaving its good faith impugned for taking such a positionOn the other hand, in support of the General Counsel's allegation that the Re-spondent did not have a bona fide doubt as to the Union's majority, the followingfactors must be considered: First, at the meeting on November 3, although Newellexpressed the belief that the Union did not have a majority he did not ask Sandersand Bunch to prove their majority, as they might have done by a check of the author-ization cards.Secondly, in determining the question of good faith in a case such asthe present, the Board and the courts have considered significant the character of anycontemporaneous attack made on the Union's attempt to organize the plant.N. L. R. B. v. Top Mode Mfg. Co.,203 F. 2d 482 (C. A. 3); JoySilkMills, Inc.,supra; Artcraft Hosiery Company, 78NLRB 333, 334;E. A. Laboratories, Inc.,80 NLRB 625, 684. Here, the discharge of Cross on October 27 (a dismissal foundabove to have been discriminatory), the course of interrogation as to the union atti-tudes and sympathies of the employees, the threats voiced by supervisorial personnelthat if a union came in the workweek would be cut to 40 hours and strict physicalexaminations would be imposed, and the undenied testimony that during this par-ticularweek Driver-Supervisor Cottrell told one of the employees that Newell "isnot going to recognize the Union . . . he'll close up before he will," and that TrafficManager Kennedy told several other drivers that Newell "would sell out and eatchili and crackers before he'd sign the union contract," all cast a cloud over thepurported good faith of an employer who, in such a situation, refuses recognitionto a union which in fact represents a majority of his employees.Finally, the Re-spondent's subsequent solicitation of individual strikers to return to work providesadditional evidence of a determination on the part of the Respondent to ignore theTeamsters and to refuse that Union any recognition.In the light of the foregoing it is my conclusion, and I find, that on November 3,the Respondent did not have such a good-faith doubt of the Union's majority stand-ing with the employees as would support the Respondent's insistenceupon a Board-conducted election before it would recognize and treat with the union representa-u CfMcGougli Bakeries Corp ,58 NLRB 849, 853 (mod as to another point and enfd153 F. 2d 420 (C. A 5) ), where the Board stated :In our opinion, the Union's striking and picketing activity did not conclusively settlethe existing question conceining representation of the Respondent's employeesThefailure of those employees, who were scheduled to work for the respondent during thebrief period of the strike, to cross the picket line in front of the plant entrance doesnot necessaiily mean that their participation in the strike indicated selection of theUnion as collective bargaining iepresentativeEmployees may, and frequently do,refuse to cross picket lines foi reasons wholly unrelated to the merits of the particularlabor dispute involved of to union membership and preference , often, for example,they are motivated by fear of personal violence, social ostracism, or being termed"scabs "25 SeeKnickerbocker Plastic Company,104NLRB 514, where the Boaid iejectedthecontention that an employee ievoked her union authoiization card by goingthrough a picket line. InStewart Die Casting Corp v N L B. B ,114 F 2d849,854(CA 7), cert denied 312 U S 680, the Court stated "It is aigued that this in itself[the fact that 195 striking employees had returned to work] is an indication that theywere not meinheis of the Union . . . We think there is no merit in such contention. Thefact that they retuined to work proves nothing concerning their Union membership, orthe authority of the Union to act as their bargaining agent." See alsoCherokee HosieryMills,93 NLRB 590, 592-593 WHEELING PIPE LINE, INC.259tives.In consequence,by itsrefusal to recognize and to bargain with the Teamstersthen, and during the subsequent months, the Respondent violated Section 8 (a) (5)of the Act.West Coast Luggage Co.,105 NLRB 414;N. L. R. B. v. W. T. GrantCo.,and cases cited,supra.F. The issues with respect to the strike;conclusions with respect theretoThere was no dispute between the parties that the strike which began on Novem-ber 6, was initiated by the Teamsters to secure the recognition which the Respondenthad denied.As found above, on November 3, the Union had already achieved themajority status which entitled it to exclusive recognition and the refusal of the Re-spondent to acknowledge that status thereafter was unlawful.The Board has heldthat where a union strikes for recognition in such circumstances the work stoppageis an unfair labor practice strike.West Coast Luggage Co., supra; Stilley PlywoodCo., Inc., supra.On the basis of these authorities it is my conclusion that the strikehere involved is likewise an unfair labor practice strike.Consequently,those em-ployees who joined in it were unfair labor practice strikers,entitled, upon applica-tion, to reinstatement regardless of whethertheyhad been replaced.Respondent rehired a number of the strikers.At the hearing it contended thatallwho requested reemployment were returned to work.With the exception ofJohn D. Hogue, C. M. Ludwig, and Petty Graham, the three individuals whosecases are discussed below, the General Counsel did not allege that the Respondenthad discriminatorily denied reinstatement to any of the strikers.1.The alleged discriminatory refusal to reinstate strikersa. John D. HogueThis employee had been a driver for the Respondent approximately 5 years whenthe strike began.Late in October 1952, Hogue notified the Respondent that heplanned to go in business for himself and to resign, effective November 15. Subse-quent to the date he so notified the Company,but prior to the date his resignationwas to become effective,the employees went out on strike.After the strike began,and until November 15, Hogue did not cross the picket line.Hogue's plans to es-tablish his own business subsequently failed to materialize and as a result, about6 weeks after the initiation of the strike,he asked the Respondent for reemployment.Cottrell, whom he contacted first, told him that the Respondent had a rule that any-one who voluntarily quit would not be rehired.He suggested that Hogue see Newell.Hogue did so, but Newell offeredhim no encouragement and commented at the time,"All of the boys know that you have turned in your resignation and quit, better letthat stick."On this same occasion Newell presented Hogue with a wrist watch, theCompany's traditional award for 5 years of service to which Hogue had become en-titled on November 11.At the hearing Newell testified that he had no objections to Hogue's work recordor his past performance and that the sole ground for his refusal to rehire the manwas his reluctance to take back an employee who had voluntarily resigned.Hoguehad taken no active part in the prestrike union campaign or in any of the picketingduring the period from November 6 to 15.On the morning the strike began hestarted for work and, upon learning of the picket line, returned home where,accord-ing to his testimony,he became sick.Later in the morning McHenry called to askwhether he planned to work that day and Hogue told the dispatcher he was sick andunable to report.When McHenry asked if it was the picket line which was keepinghim away, Hogue replied,according to his own testimony,"No, I am just not able to,go.You get John Lanother driver] to go out because I don't want to get involved inany of your trouble."Hogue testified that on I or 2 days during the strike he haddriven up to the picket line and visited with his friends but he conceded that henever engaged in any picketing himself.Hogue had signed a union card and hetestified that he served on a union committee to take care of needy members duringthe strike,but it does not appear that he achieved any prominence as a union advocatein connection with this activity.Insofar asthe Act isconcerned,the Respondent's refusal to l-eemploy one whovoluntarily resigned may be based on a good reason,a bad reason, or no reason atall, so long as it is not because of the applicant's prior union activity.Cf.N. L. R. B.v.Budd Mfg. Co.,138 F. 2d 86, 90 (C. A. 3). The burden of proving the latterrests on the General Counsel.Here, in view of the frank and credible manner inwhichNewell explained his position on the matter, Hogue's inactivity during the344056-55-vol 111-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike and the Respondent's award to him of a watch on the very day the GeneralCounsel alleges he was discriminatorily refused reemployment, it is my conclusionthat the General Counsel has failed to prove, by a preponderance of the evidence,that the Respondent discriminatorily denied Hogue reemployment.b.C.M. LudwigLudwig was a driver for the Respondent approximately 3 years.He lived at Junc-tion City, Louisiana, a point some distance to the south of El Dorado, and duringmost of the period of his employment with the Respondent he had runs into Louisi-ana which permitted him to keep his truck at Junction City overnight rather thanhaving to return it to El Dorado each evening. Ludwig joined in the strike andasked for reemployment in January.The General Counsel alleged that when hedid so Ludwig was discriminatorily refused his former job; Respondent, on theother hand, averred that Ludwig was offered substantially the same job held before.and that he refused it.At the outset of the hearing, the General Counsel called Newell as an adverse wit-ness.During the course of this cross-examination, Newell testified that when Lud-wig asked for reemployment he was told that he had lost the run through JunctionCity and when the General Counsel suggested that this was a "penalty of the strike,"Newell stated that it was.Despite the apparent concession in Newell's statement thatLudwig was penalized for striking, the facts subsequently developed at the hearingpoint to a contrary conclusion.Ludwig testified that in January he telephoned Newell to ask for reemployment,that the latter told him "come on up . . . you know we never turn anybody down,"that he then asked about getting the same haul he had prior to the strike and Newellsaid, "Well.I don't know about that . . . You know Billy Ray Hall got thatand he's an older man than you are." Ludwig then went to the company headquarterswhere Newell told him that although at the moment there was nothing availablehe planned on giving him two hauls into Louisiana and would contact him as soonas possible.Ludwig then obtained other employment and 8 days later the Re-spondent's dispatcher called to ask if he would drive a truck to Prescott, Arkansas,that day.Ludwig declined on the ground that he would be unable to get off in time.Later that day he saw Cottrell who told him that another truck would be availablefor him the following morning if he was ready.Cottrell added, however, thatsince business had declined, Ludwig would not be permitted to keep his truck over-night in Junction City but, as Cottrell put it, he would "have to pull back northand catch a load like the rest of the boys or whenever they can." Ludwig did notaccept this offer and never returned to ask for another assignment.Newell credibly testified that a driver, although generally kept on the same truck,was never consistently assigned to any set run, since the exigencies of the businessfrom time to time necessitated moving the drivers from one particular run to another.According to Newell, this was his practice both before and after the strike and thatas a result there was no specific run to which a returning striker could be assigned.The Company offered Ludwig two opportunities to go back to work, the first a runto Prescott, Arkansas, which he was unable to take, and the second a trip the'following day which he rejected.At the hearing Ludwig did not question Cottrell'sstatement that current business conditions required that he return to EI Dorado inthe evening for assignment to the next available load, and he frankly conceded thathe fully realized the Company was experiencing a poor business season at the time,he sought reemployment.He likewise testified that after declining the second tripwhich the Respondent offered him he had never returned to ask for another.YetNewell had promised him a few days earlier that trips into Louisiana might bearranged ,later.Hall, the one who was then driving the route which Ludwig haddriven for some time prior to the strike, had also been out on strike, and, likeLudwig, made his home at Junction City.Finally, there was no showing thatLudwig would have suffered any loss of pay on the assignment which the Respondentadmittedly offered him. In view of the foregoing, it is my conclusion that Ludwig-was not discriminatorily denied reinstatementc.PettyGrahamAt the conclusion of the hearing the General Counsel moved to amend the,complaint to allege that on or about April 29, 1953, the Respondent had discrimi-natorily denied reinstatement to Petty Graham.This motion was granted.Prior to the strike, Graham had been 1 of 8 drivers employed at the Respondent'sShreveport terminal.Graham and three others went out on strike, the rest did not.In support of the allegation that Graham was the object of discrimination the General WHEELING PIPE LINE, INC.261Counsel relied solely on certain testimony of Edgar H. Foster, terminal managerat Shreveport.Foster testified that Graham telephoned him on April 28, 1953, toask if Foster had a job for him, and that he told Graham it would be necessary forhim to see Newell. Foster further testified that although he had the authority tohire drivers he did not need any more at that particular time.There was no testi-mony as to whether Graham ever followed Foster's suggestion and asked Newellfor reemployment, as to whether any replacements had been hired at Shreveportsubsequent to the strike, or whether the nonstriking drivers were still the only otheremployees at that terminal.On this state of the record, the Trial Examiner dismissedthe allegations as to Graham at the close of the hearing on the ground that theGeneral Counsel had failed to sustain the burden of proof.This ruling is nowreaffirmed.2.The alleged discriminatory payment of a Christmas bonusFor a period of from 10 to 12 years the Respondent had customarily given itsemployees a Christmas bonus. Such a bonus was paid in 1952. The amount ofthe bonus was determined on the basis of years of service with the Company, thoseemployees with less than 6 months getting $25, and those with more seniorityreceiving proportionately greater amounts up to a maximum of $250. Insofar asthe record indicates the bonus was not related to wages earned nor was it givenpursuant to any established agreement, contract, or commitment with or to thedrivers.Newell testified it was "more or less an appreciation gift" to his employeesatChristmas time.The General Counsel questioned the Respondent's good faith in paying a bonusafter the strike had begun, largely because Newell had told the employees somemonths before that the Company could not afford one that year. It was undisputedthat at a meeting with the employees during the preceding summer Newell toldthe drivers that the insurance rates were so high that it seemed unlikely that theCompany would be able to afford a bonus. According to Newell, the Respondent'sliability insurance premiums for the year ending July 1952, cost $26,000, a figuremore than double the rate for the preceding year, and that, as a result, during thesummer of 1952 he assumed that if his insurance expenses increased at the samerate in the year ahead, the cost of that item alone would approximate $45,000.Newell credibly testified that in an effort to cut down on this expense he had changedhis insurance carrier in July and that by Christmas time, when it was apparent thaton the basis of the new insurance contract and fewer accidents, his insurancecharges would not be excessive, he concluded that the Company could afford topay a bonus to the employees. On the basis of these facts, it is my conclusion thatthe Respondent's payment of a Christmas bonus in 1952 was not, as the GeneralCounsel alleged,a per seviolation of Section 8 (a) (1) of the Act.During the Christmas season Respondent sent Christmas baskets 26 to all its em-ployees who were still on strike. It did not, however, pay them any bonus.TheGeneral Counsel alleged that the strikers should have received the bonus and bynot doing so the Respondent had discriminated against them.This conclusion seemsunwarranted.The individuals in question were unfair labor practice strikers.Assuch they would be entitled only to such back pay as would accrue 5 days after arequest for reemployment was denied by the Respondent. It is the latter date fromwhich they are to be made whole (and then only if discriminatorily denied reinstate-ment) rather than the date on which they went out on strike.Thus, strikers who ap-plied for reinstatement on January 1 would not be entitled to any back pay, over-time pay, or related premium wages paid nonstrikers during a Christmas rush seasonat a time when nonstrikers might have had abnormally high incomes. So here, hav-ing found that the bonus was notper sediscriminatory,it ismy conclusion that asto those strikers who did not return before Christmas the Respondent was under noobligation to pay them any bonus.Cf.Reliance Clay Products Company, 105NLRB 135 (back pay order as to Sitton).27This is not the case, however, as to those strikers who went back to work prior tothe Christmas season.The parties stipulated that these individuals received the mini-mum bonus.Newell explained that this was "because they were new men."The26 Containing a turkey or a ham.17 On the facts in this case, the bonus plan does not appear to have been "an integralpart of the Respondent's wage structure"(Niles-Bement-Pond Company,97 NLRB 165,enfd 199 F. 2d 713 (C A 2)) If it were, the Union might have insisted (although hereitdid not do so) that the amount of the bonus be the subject of collective bargaining.N. L. R. B v Niles-Bement-Pond Company,199 F. 2d 713 (C A 2). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel alleged that by this action the Respondent discriminatorily deniedthese employees a portion of their bonus. Since the Act contemplates that unfairlabor practice strikers, when returned to work, be returned without prejudice toseniority or other rights and privileges the Respondent was not free to treat the re-turning strikers as new employees. It was, instead, obligated to accord them thestatus which they had achieved prior to the strike.This would properly include af-fording' them all the rights and privileges to which that seniority acquired prior tothe strike would normally secure for an employee.For this reason, it is my con-clusion that the General Counsel correctly asserts that the employees rehired sub-sequent to the strike and prior to the payment of the Christmas bonus were entitledto have the amount of their bonus computed on the basis of seniority acquired beforethe strike 28For the Respondent to have done otherwise was a discrimination asto their hire and tenure of employment which violated Section 8 (a) (3) and (1) ofthe Act.I so find,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section 111, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDY'Having found that Respondent has engaged in certain unfair laborpractices, T-will recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that the Respondent's supervisorypersonnelcontributed timeand effort to the establishment of the employee committee hereinabove found to be alabor organization within the meaning of the Act.Although this organization ap-pears to be dormant at the present time it will be recommended that the Respondentcease and desist from such conduct.Since it has been found that the Respondent discriminated with respect to the hireand tenure of employment of Arthur Cross, it will be recommended that the Respond-ent offer Cross immediate and full reinstatement to his former or substantially equiv-alent position without prejudice to seniority or other rights and privileges.SeeTheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65NLRB 827. It will be recommended further that Respondent make whole Crossfor any loss of pay suffered by reason of this discrimination.Saidloss ofpay, based'upon earnings which he would normally have earned from the date of thediscrimina-tion against him to the date of the offer of reinstatement, less net earnings,shall becomputed on a quarterly basis in themannerestablished by the Board in F.W. Wool-worth Company,90 NLRB 289.N. L. R. B. v. Seven-Up Bottling Co.,344 U. S. 344.Since I have found that the strike, which began on November 6, 1952, and which,was still in progress at the time of hearing, was caused by the Respondent's unlawfulrefusal to bargain with the Union, the strikers were entitled to reinstatement, uponapplication, irrespective of whether or not their positions have been filled by the Re-spondent.City Packing Company,98 NLRB 1261. Accordingly, in order to effec-tuate the policies of the Act by restoring thestatus quothat existed prior to the timethe Respondent engaged in the unfair labor practices, I shall recommend that theRespondent offer, upon application, reinstatement to their former or substantiallyequivalent positions without prejudice to seniority or other rights and privileges, toall its employees who went on strike on November 6, 1951, or thereafter,dismissing,if necessary, any person hired on or after that date. I shall also recommend that the-Respondent make whole said employees for any loss of pay they have suffered or mayE W Lott, A L McMurry, John W Vos, and Floyd L Wages Ben Stewart and BernardS Carter were included on the list of employees who allegedly received less than the cus-tomary Chi istmas bonusOn the other hand, the Respondent maintained throughout thehearing that neither Stewart nor Carter was ever on strikeSince I have found that thiswas in fact the case and because the General Counsel offered no independent evidence toprove that these employees were treated any differently from all other nonstrikers, thereis no substance to the allegation that they were discriminated against with respect to the-payment of a Christmas bonus. WHEELING PIPE LINE, INC.263suffer by reason of the Respondent's refusal, if any, to reinstate them, by payment toeach of them of a sum of money equal to that which he normally would have earnedas wages during the period from 5 days after the date of his application to return towork to the date of the Respondent's offer of reinstatement. It will be further rec-ommended that those striking employees found herein to have been returned to workas new employees 29 and paid a Christmas bonus on that basis be made whole bypaying them the difference between what they actually received and what they wouldhave received had their bonus been computed on the basis of seniority acquired priorto the strike.Itwill also be recommended that the Respondent, upon reasonable request, makeavailable to the Board and its agents, all payroll and other records pertinent to ananalysis of the amount due as back pay.Since it has been found that Respondent, by various acts, interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in theAct and particularly because the discriminatory discharge found herein "goes tothe very heart of the Act," and(N. L. R. B. v. Entwhistle Mfg. Co.,120 F. 2d532, 536 (C. A. 4) indicates a purpose to defeat self-organization of its employees,I am persuaded that the unfair labor practices committed are related to other un-fair labor practices proscribed and that the danger of their commission in thefuture is to be anticipated from Respondent's conduct in the past.Accordingly, inorder to make effective the interdependent guarantees of Section 7 and thus ef-fectuate the policies of the Act, it will be recommended that Respondent cease anddesist from in any manner infringing upon the rights of employees guaranteed bythe Act.May Department Stores v N. LR. B., 326 U. S. 376, 386-392.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.All truckdrivers of the Respondent(including those stationed at Helena,Arkansas)constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.All office and clerical employees,guards, professional employees,supervisors,and other employees should be excludedfrom such unit.3.At all times since November 3, 1952, the Union has been and now is the ex-,elusive representative of all the employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing at all times since November 3, 1952, to bargain col-lectivelywith the Union as the exclusive representative of the employees in theaforesaid unit, Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) and(1) of the Act.5.By contributing support to a labor organization,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (2)of the Act6.By discriminating in regard to the hire and tenure of employment of ArthurCross and of the other individuals who are referred to under the preceding sectionentitled "The Remedy," thereby discouraging membership in the Union,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) and(1) of the Act.7.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.9.The Respondent has not discriminated with respect to the hire and tenure ofemployment of Walter Parks, John D.Hogue, C. M. Ludwig, or Petty Graham;nor has it violated Section 8(a) (1) of the Act as alleged in paragraph XII, sub-section(h), of the complaint by paying its employees a Christmas bonus.[Recommendations omitted from publication.]=8I e,John Cross, B R Hall, J W Harris, Doyle T. Helms, E W. Lott, A.I,MeMur-ry, John W Vos and Floyd L. Wages.